TOWNSKÍST), District Judge
(orally). The merchandise herein comprises handkerchiefs on which were embroidered an initial. They were assessed at 50 per cent, ad valorem, under the provisions of paragraph 270 of the act of 1894, as “embroidered handkerchiefs.” The importers protested, claiming that they were dutiable at 40 per cent, ad valorem, under the provisions of paragraph 255 of said act, as “handkerchiefs.” This question has already been before the courts under the provisions of the tariff act of 1890 (paragraph 373), which *806provided, for a duty on embroidered and hemstitched handkerchiefs. In view of the decisions in U. S. v. Harden, 35 U. S. App. 340, 15 C. C. A. 358, and 68 Fed. 182, and U. S. v. Jonas, 55 U. S. App. 64, 27 C. C. A. 500, and 83 Fed. 167, I find that the articles in question are not embroidered, and the decision of the board of appraisers is therefore reversed.